DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: in each of paragraph [0022] and [0073] it is suggested to amend “horizonal to “horizontal”.  Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 1-4 are objected to because of the following informalities:  
In reference to claim 1, after “the” and before “cells” in line 6, it is suggested to insert “plurality of” and after “the” and before “partition”, in each of lines 7, 9 and 13, it is suggested to insert “porous”, in order to ensure consistency in the claim language.  Additionally, it is suggested to amend “horizonal” to “horizontal” in line 13. Appropriate correction is required.
In reference to claims 2-4, after “the” and before “partition” in each of lines 2, it is suggested to insert “porous”, in order to ensure consistency in the claim language.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claim 1, the limitations “the first end face side” and “the second end face side of each of the cells” is recited in lines 5-6. There is insufficient antecedent basis for these limitations in the claim. 
	Given that line 3 recites “a first end face” and “a second end face”, the first end face side and second end face side of each of the cells will be interpreted to be the first end face and second end face. Clarification is requested. 
Regarding dependent claims 2-4, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Iida et al. (US 2018/0214810) in view of Noguchi.
In reference to claim 1, Iida teaches a plugged honeycomb structure including: a pillar-shaped honeycomb structure body having porous partition walls arranged to surround a plurality of cells extending from a first end face to a second end face and forming through channels for a fluid ([0017]-[0018]) (corresponding to a honeycomb filter comprising: a pillar-shaped honeycomb structure body having a porous partition wall disposed to surround a plurality of cells which serve as fluid through channels extending from a first end face to a second end face). Iida further teaches plugging portions each of which is disposed in an open end of each of the cells on the side of the first end face or the second end face ([0019]) (corresponding to a plugging portion provided at an open end on the first end face side or the second end face side of each of the cells).
	The material constituting the partition walls is a cordierite-silicon carbide composite material ([0043]) (corresponding to the partition wall is composed of a material containing cordierite as a main component thereof). Iida further teaches in a pore diameter distribution of the partition walls in which the abscissa indicates the pore diameter and the ordinate indicates a log differential pore volume, a half-value width of a peak including the maximum value of the log differential pore volume is 5 μm or less ([0050]-[0051]).
	Iida does not explicitly teach a number per unit area of pores which exist at a surface of the partition wall and which have equivalent circle diameters exceeding 3.0 µm is 1400 per mm2 or more and in a pore diameter distribution which indicates a cumulative pore volume of the partition wall, with a log pore diameter on a horizonal axis and a log differential pore volume (cm3/m) on a vertical axis, a half-value width of a first peak that includes a maximum value of the log differential pore volume is 0.30 or less, as presently claimed. Iida teaches a pore former 
	Noguchi teaches a honeycomb structure having a high porosity and a sharp pore diameter distribution which is useful as a filter for exhaust gas ([0018]). The honeycomb filter comprises a cordierite-forming raw material, in the volume particle size distribution ratio (Vall90/Vall10) of 10 or less and a volume particle size distribution range (Vall90- Vall10) of 25 µm or less ([0043]).  Therefore, the particle size of the cordierite-forming raw material as a whole is in a narrow range, the effect in avoiding the closest packing is further enhanced, and a honeycomb structure having a high porosity and a sharp pore diameter distribution can be obtained ([0043]). Noguchi further teaches in Example 2 the volume particle size distribution range (Vall90- Vall10) is 19.1 and Vall50 is 10.9 µm (Table 3). 
	In light of the motivation of Noguchi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to use the cordierite raw-forming material of Noguchi in the honeycomb structure of Iida, in order to provide a honeycomb structure having a high porosity and a sharp pore diameter distribution which is useful as a filter for exhaust gas.
The instant application’s Specification at paragraphs [0042] discloses a honeycomb filter having the number per unit area of pores which exist at a surface of the partition wall and which have equivalent circle diameters exceeding 3.0 µm can be set to 1400 per mm2 or more, and the half-value width of the first peak in the pore diameter distribution can be set to 0.30 or less, when a cordierite forming raw material and an organic pore former satisfy the relationships of expression (1) and expression (2). Paragraph [0040] discloses expression (1) is D(a) 50/(D(a) 90 -D(a) 10) ≥ 0.50 and expression (2) is │log10D(a)50 – log10D(b)50│≤ 0.50.
all50/(Vall90- Vall10) is 0.57, as discussed above, it is clear expression (1) is met (Noguichi, Example 2 Table 3). Iida in view of Noguchi teaches the average particle diameter of the pore former is 15 µm thus log10D(b)50 = 1.176 (Iida, [0082]). Therefore, when Vall50 is 10.9 µm expression (2) is met as well (i.e., │log10(10.9) – 1.176│ = 0.138). 
Since Iida in view of Noguchi teaches the honeycomb structure is substantially identical to the presently claimed honeycomb structure in structure, composition and satisfies the expressions disclosed in the Specification to meet the number of pores per unit area which have equivalent circle diameters exceeding 3.0 µm and the half-value width of the first peak in the pore diameter distribution, it is clear the honeycomb structure of Iida in view of Noguchi would intrinsically have a number per unit area of pores which exist at a surface of the partition wall and which have equivalent circle diameters exceeding 3.0 µm is 1400 per mm2 or more, and in a pore diameter distribution which indicates a cumulative pore volume of the partition wall, with a log pore diameter on a horizontal axis and a log differential pore volume (cm3/g) on a vertical axis, a half-value width of a first peak that includes a maximum value of the log differential pore volume is 0.30 or less.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).
In reference to claims 2-4, Iida in view of Noguchi teaches the limitations of claim 1, as discussed above. Iida further teaches a porosity of the partition wall is from 42 to 52% ([0021]) (corresponding to a porosity of the partition wall id 45 to 65%). A thickness of the partition walls is from 0.15 to 0.36 mm (i.e., 150 to 360 µm) ([0022]) (corresponding to a thickness of the partition wall is 152 to 254 µm). An average pore diameter of the partition wall id from 8 to 18 µm ([0065]) (corresponding to an average pore diameter of the partition wall is 5 to 15 µm).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/MARY I OMORI/Examiner, Art Unit 1784